Case 5:20-cv-00269-VAP Document 26 Filed 03/24/20 Page 1 of 2 Page ID #:209



 1 RONALD P. SLATES, State Bar #43712

 2 RONALD P. SLATES, A PROFESSIONAL CORPORATION
     500 South Grand Avenue, Biltmore Tower Suite 2010
 3 Los Angeles, California 90071

 4 (213) 624-1515 / FAX (213) 624-7536
     rslates2@rslateslaw.com
 5 Attorneys for Plaintiff and Judgment Creditor

 6 AVT - NEW YORK, L.P., a Utah limited partnership

 7

 8                         UNITED STATES DISTRICT COURT
 9
     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11

12 AVT - NEW YORK, L.P., a Utah limited ) CASE NO. 5:20-cv-00269-VAP
     partnership,                              )
13
                                               )   SUBSTITUTE CUSTODIAN ORDER
14                  Plaintiff,                 )   PURSUANT TO WRIT OF
                                               )   POSSESSION
15
           vs.                                 )
16                                             )   The Hon. Virginia A. Phillips, Chief
     OLIVET UNIVERSITY, a California           )   District Judge
17
     corporation,                              )
18                                             )   Crtrm: 8A, 8th Floor
19
                    Defendant.                 )   Place: 350 West 1st Street
                                               )          Los Angeles, CA 90012
20                                             )
21                                             )   Judgment entered on January 7, 2019

22

23
           Upon application duly made by Plaintiff and Judgment Creditor AVT - NEW
24
     YORK, L.P., a Utah limited partnership (“AVT”) and good cause having been shown
25
     therefor:
26
           AVT has retained Richard Carl Knapp as the substitute custodian storage facility
27
     for all items to be taken pursuant to the Writ of Possession.
28

                                             Page 1
                                   SUBSTITUTE CUSTODIAN ORDER
                                                                                                Case 5:20-cv-00269-VAP Document 26 Filed 03/24/20 Page 2 of 2 Page ID #:210



                                                                                                 1         IT IS ORDERED that upon transfer of custody of the Judgment Debtor OLIVET
                                                                                                 2   UNIVERSITY’s, a California corporation, personal property (which is in the
                                                                                                 3   possession of Olivet University but owned by AVT) to the substitute custodian by the
                                                                                                 4   U.S. Marshal, the U.S. Marshal, his keeper, the United States of America, and the
                                                                                                 5   substitute custodian shall not be liable for any loss occurring while it remains in the
                                                                                                 6   custody of the substitute custodian.
                                                                                                 7         IT IS FURTHER ORDERED that the substitute custodian shall move the seized
                                                                                                 8   personal property to its choice of premises. Thereafter, the substitute custodian shall
                                                                                                 9   move and transfer the seized personal property to AVT pursuant to the Writ of
                                               500 S. GRAND AVENUE, BILTMORE TOWER SUITE 2010




                                                                                                10   Possession issued by this Court and the Turnover Order granted by this Court.
eÉÇtÄw cA fÄtàxá? T cÜÉyxáá|ÉÇtÄ VÉÜÑÉÜtà|ÉÇ




                                                                                                11         IT IS FURTHER ORDERED that AVT shall hold harmless, indemnify, and
                                                         LOS ANGELES, CALIFORNIA 90071
                                                          (213) 624-1515 / FAX (213) 624-7536




                                                                                                12   defend the U.S. Marshal, his keeper, the United States of America, and the substitute
                                                                                                13   custodian, whether the actions and activities of the aforesaid are negligent or not,
                                                                                                14   against any claims and actions of any nature arising out of any actions or activities of
                                                                                                15   any nature undertaken or performed by AVT (and its agents, servants, employees, or
                                                                                                16   others from whom AVT is responsible), in relation to AVT’s storage of the personal
                                                                                                17   property that is the subject of the Writ of Possession issued by this Court in the above-
                                                                                                18   captioned matter, including, but not limited to, claims and actions by AVT (and its
                                                                                                19   agents, servants, employees, or others from whom AVT is responsible), and, further,
                                                                                                20   shall hold harmless and defend the U.S. Marshal, his keeper, the United States of
                                                                                                21   America, and the substitute custodian against all such claims and actions and shall be
                                                                                                22   liable for payment and satisfaction of all judgments rendered or amounts agreed upon
                                                                                                23   in settlement of such claims and actions, in addition to attorneys’ fees, costs,
                                                                                                24   disbursements, and court costs incurred in defending against such claims and actions.
                                                                                                25   DATED: March 24, 2020
                                                                                                26

                                                                                                27                                           ________________________________
                                                                                                                                             Hon. Virginia A. Phillips,
                                                                                                28                                           Chief U.S. District Judge
                                                                                                                                             Page 2
                                                                                                                                    SUBSTITUTE CUSTODIAN ORDER
